EXHIBIT 10 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this day of August, 2008, by and among Avitar Inc., Avitar Technologies, Inc., Avitar Industries, Inc., and Avitar Diagnostics, Inc., Delaware corporations (collectively, the “Seller”), and Carwild Corporation (the “Buyer"), a Delaware corporation. RECITALS A.Seller is engaged in, among other things, the manufacture and sale of hydrophilic medical grade foam (the “Business”). B.Buyer desires to acquire the assets and related intellectual property associated with the Business from Seller and Seller desires to sell such assets and related intellectual property to Buyer under the terms specified in this Agreement. ACCORDINGLY, the parties agree as follows: ARTICLE I ASSETS TO BE CONTRIBUTED BY SELLER 1.1.Assets Contributed by Seller.
